Citation Nr: 1201184	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, claimed as arthalgia all over the body.

2.  Entitlement to service connection for a left ankle disorder, claimed as arthalgia all over the body.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a left shoulder disorder, claimed as shoulder tendonitis.

5.  Entitlement to service connection for bilateral carpel tunnel syndrome, claimed as arthalgia all over the body.

6.  Entitlement to service connection for allergic rhinitis. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 2001 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for the issues currently on appeal.

The issues of entitlement to service connection for a left ankle disorder, a left shoulder disorder, bilateral carpel tunnel syndrome, and allergic rhinitis are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of a right ankle disorder.

2.  There is no medical evidence of a current diagnosis of sinusitis.



CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).   

2.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has a duty to notify and assist Veterans with their claims.  38 U.S.C.A. §§ 5100, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The duty to notify was accomplished by letters from the RO to the Veteran dated in November 2006 and October 2007.  Those letters effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, informing the Veteran about the information and evidence the VA would seek to provide, and informing the Veteran about the information and evidence he was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds that the RO has provided all notice required.  38 U.S.C.A. § 5103(a) (West 2002)

Furthermore, the November 2006 letter provided the Veteran with notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, he has received all required notice in this case, such that there is no error in content of the notice. 

The RO also correctly issued the November 2006 and October 2007 notice letters prior to the December 2007 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, there is no timing error with regard to the notice.

With respect to the duty to assist, the RO has secured the Veteran's service medical records and VA treatment records.  A private treatment record also has been associated with the claims file.  Further, the Veteran and his representative have submitted lay statements in support of his claim.  There is no indication that any additional evidence remains outstanding.  Therefore, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 200); 38 C.F.R. § 3.303 (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability also may be service connected if the evidence of record reveals that the Veteran currently has a disability that was chronic in service or, if not chronic, that was seen in service for that disablity, with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Disabilities diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d) (2011); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (service connection presupposes a current diagnosis of the disability claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (such as a  a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In this case, the Veteran contends that he began to experience pain in his right ankle and the symptoms of sinusitis during service.

With regard to the right ankle disorder claim, a June 2007 VA X-ray of the right ankle was normal and a VA joints examination in July 2007 found no pathology in the right ankle.

With regard to the sinusitis claim, a VA general examination in July 2007 found normal sinuses and no evidence of sinusitis.  A July 2007 VA X-ray of the sinuses also was normal.

The Board notes that, while the Veteran has reported feelings of pain in his right ankle, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Further, while the Veteran was treated for sinusitis during service, those episodes of sinusitis appear to be acute and transitory, as there is no medical evidence of a current diagnosis of sinusitis.

Thus, although the Veteran is competent to state that he suffers from symptoms of sinusitis and a right ankle disorder, there must be competent medical evidence where the determinative issue involves medical causation or a medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent evidence of current disabilities, service connection cannot be granted for a right ankle disorder and sinusitis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the claims for service connection for a right ankle disability and sinusitis.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disorder is denied.

Service connection for sinusitis is denied.


REMAND

Before addressing the merits of the issues pertaining to service connection the left ankle, left shoulder, bilateral carpel tunnel syndrome, and allergic rhinitis, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain any existing VA treatment records dated since July 2007, and any private treatment records, that may pertain to the Veteran's alleged left ankle and left shoulder disorders, bilateral carpel tunnel syndrome, and allergic rhinitis.  No VA treatment records dated after July 2007 have been associated with the claims file.  Additionally, the Veteran submitted a private treatment record dated in August 2007 pertaining to his bilateral carpel tunnel syndrome.  Thus, an inquiry must be made to ascertain whether additional private treatment records exist.  

As such, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Because any record of treatment for the Veteran's alleged disabilities may be relevant to his claim for service connection, the RO should attempt to obtain these records, and, if they no longer exist, must make that express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of that finding.

Next, a remand also is necessary to obtain VA examinations and nexus opinions concerning the relationship between any current left ankle and left shoulder disorders, bilateral carpel tunnel syndrome, and allergic rhinitis, and the Veteran's active military service.  

In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006)..  

The Board notes that the Veteran was provided VA examinations in July 2007.  However, the Board finds that the VA examinations provided in July 2007 are inadequate.  

With regard to the Veteran's alleged left ankle and left shoulder disorders, the July 2007 VA examiner found a left ankle sprain that had resolved.  However, the VA examiner failed to indicate whether there was any residual from the left ankle sprain, and whether any such left ankle sprain or residual was incurred in service.  Furthermore, the July 2007 VA examiner noted tenderness in the left shoulder and noted the problem of bilateral shoulder tendonitis, but also indicated that no pathology of the left shoulder was found.  The Board finds that a clarification is necessary to determine whether any residuals of left ankle sprain exist and whether any such residuals were incurred during service, and whether a current diagnosis of a left shoulder disorder exists.  

With regard to the Veteran's alleged bilateral carpel tunnel syndrome, the July 2007 VA examiner found evidence of the existence of bilateral carpel tunnel syndrome.  However, the examiner failed to provide a medical nexus opinion concerning whether the carpel tunnel syndrome was related to complaints of wrist pain during service.

With regard to the Veteran's alleged allergic rhinitis, the July 2007 VA examiner found no evidence of allergic rhinitis.  However, an October 2006 VA treatment record documented an assessment of allergic rhinitis.  Thus, another VA examination is necessary to determine whether a current diagnosis of allergic rhinitis exists, and if so, whether any such allergic rhinitis is the same allergic rhinitis that the Veteran experienced during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records of any medical treatment for the Veteran's left ankle, left shoulder, bilateral carpel tunnel syndrome, and allergic rhinitis from July 2007 to the present. 

2.  Request that the Veteran submit authorizations to release private treatment records from any private physician who has treated his left ankle, left shoulder, bilateral carpel tunnel syndrome, or allergic rhinitis.  The Veteran should be informed that he may submit any private treatment records that are in his possession.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect should be documented in the file.

3.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the nature and etiology of any current left ankle and left shoulder disorders.  The examiner must review the claims file and that review should be noted in the report.  The examination should include any necessary diagnostic testing.  The examination report also should include a detailed discussion of all the manifestation of all symptomatology associated with any left ankle disorder and left shoulder disorder found.  The rationale for any opinion offered should be provided.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a left ankle disability, including any residuals of a left ankle sprain that has resolved?

(b)  If so, is any current left ankle disability at least likely as not (50 percent or more probability) caused or aggravated by his military service?  The examiner's attention is directed to the Veteran's service treatment records indicating complaints of arthralgia in multiple sites, including the ankles.  

(c)  Does the Veteran currently have a left shoulder disability, including shoulder tendonitis?

(d)  If so, is any current left shoulder disability at least likely as not (50 percent or more probability) caused or aggravated by his military service?  The examiner's attention is directed to the Veteran's service treatment records indicating complaints of arthralgia in multiple sites, including the shoulders, and treatment for shoulder tendonitis during service.  

4.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the nature and etiology of any current bilateral carpel tunnel syndrome.  The examiner must review the claims file and that review should be noted in the report.  The examination should include any necessary diagnostic testing.  The examination report also should include a detailed discussion of all the manifestation of all symptomatology associated with the bilateral carpel tunnel syndrome.  The rationale for any opinion offered should be provided.  
Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have carpel tunnel syndrome in either or both wrists?

(b)  If so, is the Veteran's current carpel tunnel syndrome in either or both wrists at least likely as not (50 percent or greater probability) caused or aggravated by his military service?  The examiner's attention is directed to the Veteran's service treatment records indicating complaints of arthralgia in multiple sites, including the wrists.  

5.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the nature and etiology of any current allergic rhinitis.  The examiner must review the claims file and that review should be noted in the report.  The examination should include any necessary diagnostic testing.  The examination report also should include a detailed discussion of all the manifestation of all symptomatology associated with any allergic rhinitis found.  The rationale for any opinion offered should be provided.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have allergic rhinitis?

(b)  If so, is the Veteran's current allergic rhinitis at least likely as not (50 percent or greater probability) caused or aggravated by his military service?  The examiner's attention is directed to the Veteran's service treatment records noting multiple complaints of, and treatment for, allergic rhinitis.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appopriate time for response.  Then, return the case to the Board.

The Veteran is hereby advised that failure to report for his scheduled VA examinations, without good cause, may have adverse consequences to his claims for service connection.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


